Citation Nr: 0415687	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  96-48 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service from November 1981 to November 
1984 and from January 1991 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The RO in Philadelphia, Pennsylvania now has 
jurisdiction over this case.

The veteran did not appear for her scheduled April 2003 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board.  This type of hearing is frequently referred to as a 
travel Board hearing.  She also did not ask to reschedule her 
hearing.  Therefore, her request for a travel Board hearing 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2003).

In May 2003, the Board remanded this case to the RO for 
further development and consideration.  The RO issued a 
February 2004 supplemental statement of the case (SSOC) 
continuing the denial of the veteran's claim.


FINDINGS OF FACT

1.  The RO complied with all VCAA notification requirements, 
as explained in the Board's May 2003 remand, but the veteran 
failed to respond to the RO's specific request for 
information in support of her claim and failed to appear for 
her scheduled VA examination.

2.  The veteran did not serve in combat and there is no 
supporting evidence to substantiate her claimed noncombat-
related stressors.


CONCLUSION OF LAW

The veteran's PTSD was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board's May 2003 remand was based in part on the failure 
to notify the veteran of the VCAA's specific application to 
her claim for service connection for PTSD, as opposed to 
other pending claims (Remand at 3).  In its remand Order, the 
Board instructed the RO to ensure that all VCAA notification 
and development action was completed, including written 
notice of the evidence the veteran was expected to provide in 
support of her claim and the evidence the RO would obtain for 
her (Remand at 7).  In addition, the Board instructed the RO 
to advise the veteran that she could submit any corroborating 
lay and/or medical evidence in her possession pertaining to 
treatment for her PTSD symptoms (Remand at 7-8).  The RO 
complied with the VCAA as explained in the Board's remand.  
In its September 2003 letter, the RO specifically noted that 
its instruction in this regard applied to the veteran's claim 
for service connection for PTSD.  The RO also told the 
veteran that it needed additional evidence from her, listing 
all of the evidence it had already received, and asking for 
VA and non-VA medical records in support of her claim.  The 
RO also explained that VA was responsible for obtaining 
relevant records from any Federal agency, including specific 
examples of such records, and also noted that this would 
include obtaining evidence pertaining to her alleged rape and 
sexual harassment incidents.  The RO also indicated that it 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, again citing specific examples of 
such evidence.

The RO subsequently issued a February 2004 SSOC, having 
received no response from the veteran or her representative, 
both of whom had been sent the letter or a copy.  The 
February 2004 SSOC confirmed the denial of the veteran's 
claim of entitlement to service connection for PTSD.  The 
SSOC also contained the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2003).

In January 2004, the Court decided Pelegrini v. Principi, 17 
Vet. App. 412 (2004), in which it revisited the notice 
requirements imposed upon VA by the VCAA.  The court 
addressed both the timing and content of these notice 
requirements.  Id. at 421-422.  The Court held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id. at 422.  The Court also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

Subsequently, VA's Office of General Counsel held, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), that the 
"fourth element" requirement of Pelegrini was non-binding 
obiter dictum.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Pelegrini's requirements as to the timing of VCAA notice were 
met in this case.  The first thing the RO did after the 
Board's remand was to send its September 2003 VCAA letter.  
Only after sending this letter and waiting more than five 
months for a reply did the RO issue its SSOC confirming the 
denial of the veteran's claim.  Thus, the RO provided VCAA 
notification to the veteran prior to its "initial" 
unfavorable decision on her claim with "initial" in this 
context meaning the first decision made after the Board's 
remand.

The RO also met Pelegrini's requirements for the content of 
VCAA notification.  As required by the Board's May 2003 
remand, the RO's VCAA letter specifically indicated the VCAA 
information it was providing related to the veteran's claim 
for entitlement to service connection for PTSD.  The letter 
also told the veteran the information needed from her to 
substantiate this claim, as well as the respective 
responsibilities of the veteran and VA in obtaining this 
information.  The RO also listed the specific kinds of 
evidence necessary to substantiate a claim for service 
connection for PTSD, including one based on sexual assault or 
harassment.  Moreover, the RO's February 2004 SSOC contained 
the text of the VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2003), which explains the duties to notify and 
assist in great detail.  Cf. Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (noting Board's failure to discuss whether 
RO's decision and SOC satisfied VCAA requirements).  
Therefore, even if Pelegrini's fourth element of the notice 
requirement were binding, the RO fully complied with it in 
this case, as its VCAA letter provided the information 
specified by Charles, Quartuccio, and the Board's May 2003 
remand and, in its comprehensive and case specific listing of 
the types of evidence the veteran could provide, met 
Pelegrini's directive to tell her to "give us everything 
you've got pertaining to your claim," even though the letter 
did not use this exact language.  Pelegrini, 17 Vet. App. at 
422.

The Board also finds that the RO has substantially complied 
with the September 2003 remand directives.  As noted above, 
the RO complied with the Board's instructions regarding VCAA 
notification.  Moreover, while the Board instructed the RO to 
assist the veteran in obtaining any identified evidence; the 
veteran did not specify any such evidence in response to the 
Board's request for it.  In addition, the Board instructed 
the RO to inform the veteran that she could submit any other 
corroborating evidence pertaining to the alleged rape and 
sexual harassment incident during service, and that this 
include issuance of the special development letter referred 
to in VA's Adjudication Procedure Manual, M21-1, section 5.14 
and Appendix B, Exhibit B-11.  The RO so instructed the 
veteran, and attached to its letter a copy of the relevant 
document, asking for, "Information in support of claim for 
service connection for [PTSD] secondary to personal 
assault."  The RO also complied with the Board's 
instructions regarding a new VA psychiatric examination, as 
it ordered such an examination, and informed the veteran of 
it, as indicated in the February 2004 letter from the 
Coatsville VA Medical Center (VAMC).  The veteran did not 
show good cause for failing to report for this examination, 
even after the RO included language from the relevant 
regulation requiring such a showing in its February 2004 
SSOC.  See 38 C.F.R. § 3.655(a).  Therefore, a new remand is 
not required in order to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

As the RO attempted to obtain all available private and VA 
medical records relating to the veteran's claim, and was 
unable to do so only to the extent that the veteran failed to 
respond to its letter requesting such records and failed to 
report for the scheduled VA examination, the RO complied with 
the VCAA's preliminary duty to assist provisions and their 
implementing regulations.  Therefore, under these 
circumstances, no further development is required to comply 
with the VCAA or the implementing regulations, and the Board 
will proceed to adjudicate the veteran's claim for 
entitlement to service connection for PTSD.




Factual Background

The veteran's DD Form 214, as amended by her DD Form 215, 
reflect that she did not serve in combat, and neither she nor 
her representative has alleged otherwise.  This includes the 
time period between January and April 1991 when she was 
ordered to active duty.

The veteran's service personnel records reflect that, in 
October 1982, she was charged with disobeying a lawful order.  
She was officially reprimanded for this conduct in November 
1982.  In December 1982, the veteran received a negative 
performance evaluation, which stated: "While [the veteran's] 
overall performance of her assigned duties has been largely 
satisfactory, she has not performed up to either the ability 
or potential reflected in her initial OER (officer evaluation 
report)."

There is no indication in the service medical records (SMRs) 
or service personnel records of the veteran seeking 
psychiatric treatment.  There is a reference in a July 1983 
SMR to continued feelings of fatigue, which was made in 
connection with comments regarding the veteran's exercise and 
weight loss program.  The October 1984 separation examination 
reflects a clinical evaluation of "normal" regarding the 
veteran's psychiatric condition.  In the Report of Medical 
History prepared in connection with the separation 
examination, the veteran indicated that she did not have 
depression or excessive worry, but did indicate that she had 
frequent trouble sleeping.

In a chronological recitation of her medical symptoms and 
treatment, received by the RO in October 2002, the veteran 
indicated that in 1988 she suffered depression and loss of 
sleep as a result of the death of a friend.

No psychiatric problems were noted on the veteran's March 4, 
1991, "over 40" examination or her March 25, 1991, 
demobilization examination.  In her report of medical history 
prepared in connection with the demobilization examination, 
the veteran noted her depression after the death of her 
friend.

An October 1994 VA outpatient treatment (VAOPT) record 
reflects that the veteran was requesting counseling for a 
rape that occurred 10 years prior to that time.  The veteran 
reported that she had been raped at that time, but preferred 
not to discuss it.  She also noted a previous episode of 
depression when she was 20 years old, prior to her military 
service.  The provisional diagnosis was of sexual trauma and 
a history of bipolar disorder was noted.

A March 1995 VAMC Hospital Discharge Summary noted the 
veteran's prior hospital admissions for various reasons, 
including thoughts of suicide, depression, and hopelessness.  
The Summary noted the veteran was diagnosed with nervousness 
when she was 18 years old, when she had overdosed on 
medication after receiving a bad grade.  It also noted that 
she had taken and was continuing to take various 
antidepressant medications.  The diagnosis was of bipolar 
disorder, mixed.  

At an October 1995 VA examination, the veteran stated that 
her emotional problems began during service while stationed 
at the Walter Reed Army Medical Center (WRAMC).  At that 
time, her immediate supervisor stated upon meeting her, "Oh 
no, another woman."  The veteran noted that she was exposed 
to different types of harassment from her supervisor, 
including extra work and lack of promotion.  She also noted 
that she had gotten into trouble for "blowing the whistle" 
on certain problems, but not doing so through the proper 
chain of command.  The veteran concluded that most of these 
problems resulted from the fact that she was a woman.  The 
veteran indicated that after discharge she had difficulties 
because of the harassment she faced in the military, 
including in managing her anger.  She also noted that she saw 
a psychiatrist weekly for 2 years while in the military.  
The veteran also stated that she had flashbacks and became 
suicidal after service and sought psychiatric help for these 
problems.

At the mental status examination, the veteran was relaxed 
with coherent conversation, good eye contact, and did not 
show any mood changes or signs of depression.  Her affect 
appeared appropriate to her mood.  The content of her thought 
revealed a combination of symptoms, which the examiner 
characterized as "a mixture of post traumatic like symptoms 
which she describes as flashbacks, and seems to create 
problems for her making her more depressed, and also a 
history of mood swings from depression to elation, carrying a 
diagnosis of bipolar disorder."  The diagnoses were PTSD and 
bipolar disorder mixed type by history.


Legal Principles and Analysis

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (2003) (the diagnosis must conform to DSM-
IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
evidentiary requirements for showing the stressor's 
occurrence are relaxed if VA determines that the veteran 
engaged in combat with the enemy and her alleged stressor is 
combat-related, see 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), but 
that is not the case here, where there is neither allegation 
nor evidence that the veteran engaged in combat.  In these 
circumstances, the veteran's lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other 
objective information that corroborates her testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2003).  And credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  Corroboration does not require, however, "that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

At the time of the October 1995 rating decision, 38 C.F.R. § 
3.304(f) provided that:

"Service connection for [PTSD] requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor."

Subsequently, however, 38 C.F.R. § 3.304(f) was amended in 
June 1999 to eliminate the requirement of a clear diagnosis 
of PTSD in order to comport with the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and the revised 
38 C.F.R. § 3.304(f) was made effective March 7, 1997, the 
date of the Cohen decision.  38 C.F.R. § 3.304(f), as revised 
effective March 7, 1997, provided that:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

38 C.F.R. § 3.304(f) was again amended on March 7, 2002, and 
these amendments addressed, among other things, veterans who 
sustained a personal assault during service.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. § 3.304(f) (2003)).  Specifically, 38 
C.F.R. § 3.304(f) (2003) now provides, in pertinent part, 
that, if PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Moreover, the regulation provides that evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may constitute credible evidence of 
the stressor and such evidence includes, but is not limited 
to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2003).

In the present case, the October 1995 VA examiner diagnosed 
the veteran with PTSD.  Thus, this case turns on whether the 
remaining criterion needed to establish service connection 
for PTSD - credible supporting evidence that the veteran's 
reported in-service stressors actually occurred - is 
established.  See Cohen, 10 Vet. App. at 142.  Unfortunately, 
although the RO, in accordance with the Board's remand, 
followed the special development procedures mandated by M21-
1, section 5.14 and 38 C.F.R. § 3.304(f)(3) (2003), for 
verification of a non-combat stressor, including the special 
development letter found at M21-1, Appendix B, Exhibit B-11, 
the veteran has not provided any information in response.  
Moreover, the veteran failed to appear at her scheduled VA 
examination, which could have provided additional supporting 
evidence, and, consequently, her claim must be adjudicated on 
the evidence of record.  See 38 C.F.R. § 3.655(b) (2003).  
This evidence of record is insufficient to show that her 
claimed in-service stressor occurred.  Although requested to 
do so, she did not provide the necessary detailed information 
necessary to verify her claimed stressors.  She did not 
provide the names of any witnesses, specific dates, the 
locations of any particular incident, or any other relevant 
information.  While VA does have a duty to assist in the 
development of her claim, this duty is not limitless.  The 
veteran's cooperation in responding to requests for 
information is required.  As the Court has noted, the duty to 
assist in the development and adjudication of a claim is not 
a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  The veteran did not provide, in response to specific 
requests, information to allow VA to attempt to verify her 
stressors, and VA was consequently unable to do so.

As discussed above, if the claimed stressor is not combat-
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence'."  Doran v. Brown, 6 Vet. App. at  289.  There has 
been no credible evidence obtained to substantiate the 
veteran's claimed stressors.  Although the veteran stated 
that she was harassed in service and sought psychiatric help 
for the resulting symptoms, the SMRs do not contain any 
reference to such psychiatric treatment, but, rather, there 
is only a single notation of continuing fatigue not tied to 
any psychiatric problems.  The SMRs also reflect a normal 
psychiatric condition at the time of the veteran's initial 
discharge from service in October 1984 and at her March 1991 
demobilization examination.  While the reference in the 
veteran's service personnel records shows evidence of 
behavioral changes, including deterioration in performance, 
there is no evidence tying these behavioral changes to her 
alleged harassment or rape.  Moreover, her claim of a rape in 
October 1994, which she dated to approximately 1984, would 
have occurred after these behavioral changes took place.  In 
addition, there were also other possible sources of any 
behavioral changes, such as the death in 1988, between her 
periods of service, of the veteran's friend, to which the 
veteran attributed her depression, and the psychological 
problems that the veteran had prior to entering service.

In sum, the Board finds that there is no credible supporting 
evidence to substantiate the veteran's claimed stressors.  
Thus, her claim fails to satisfy one of the essential 
elements in establishing service connection for PTSD, i.e., 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f) (2003).  Furthermore, the Board notes that the 
veteran's post-service diagnosis of PTSD is based upon the 
veteran's unverified and uncorroborated accounts as to her 
in-service experience.  Accordingly, the Board finds that 
such diagnosis is not probative as to the existence of in-
service stressors.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).

For these reasons, the preponderance of the evidence is 
against the veteran's claim, so the benefit-of-the-doubt 
doctrine does not apply, and her claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



